 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   JONATHON EDWARD WASHINGTON,   ) NO. ED CV 18-0061-SVW(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )          JUDGMENT
                                   )
14   WARDEN JOHN SUTTON,           )
                                   )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed with

22   prejudice.

23

24             DATED:   January 28, 2019

25

26                                 _______________________________
                                          STEPHEN V. WILSON
27                                   UNITED STATES DISTRICT JUDGE

28
